UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (333-181202) Brown Advisory Funds (Exact name of registrant as specified in charter) 901 South Bond Street, Suite 400 Baltimore, MD 21231 (Address of principal executive offices) (Zip code) David M. Churchill Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, MD 21231 (Name and address of agent for service) Registrant's telephone number, including area code: (410) 537-5400 Date of fiscal year end: June 30 Date of reporting period: June 30, 2012 Item 1: Proxy Voting Record Fund Name: Brown Advisory Tax Exempt Bond Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Item 1: Proxy Voting Record Fund Name: Brown Advisory Winslow Sustainability Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brown Advisory Funds By (Signature and Title)* /s/David M. Churchill David M. Churchill Principal Executive Officer Date August 22, 2012 * Print the name and title of each signing officer under his or her signature.
